Order entered April 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01054-CV

              RETAIL SERVICES WIS CORPORATION D/B/A
              PRODUCT CONNECTIONS, ET AL., Appellants

                                        V.

                         CROSSMARK, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05122-2020

                                     ORDER

      On March 23, 2021, we lifted our stay to allow the trial court to conduct a

hearing on appellant’s Unopposed Motion to Permanently Seal Logs of Private

Text Communications that was filed in the trial court on November 25, 2020.

Pursuant to that order, a supplemental clerk’s record has been filed with the trial

court’s April 14, 2021 Order Granting Unopposed Motion to Permanently Seal

Logs of Private Text Communications. Accordingly, we ORDER Collin County

District Clerk Lynne Finley to file, within ten days of the date of this order, a
sealed supplemental clerk’s record containing Exhibits A and B that were filed

with the trial court on November 16, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley and all parties.


                                             /s/   CRAIG SMITH
                                                   JUSTICE